Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-20 are pending. Claims 1, 18, and 19 are the independent claims. Claims 1, 4, 6, 9, 13, 18, and 19 have been amended. Claim 20 is newly added. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 04/14/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 04/14/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim objection to claim 4, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objection to claim 4 has been withdrawn.
With respect to the claim rejections of claims 1-19 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 1-19 under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejection of claim 9 under 35 U.S.C. § 112 (d), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejection of claim 9 under 35 U.S.C. § 112 (d) has been withdrawn.
With respect to the claim rejections of claims 1-19 under 35 U.S.C. § 101, applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 1-19 under 35 U.S.C. § 101 have been withdrawn.
With respect to the claim rejections of claims 1-19 under 35 U.S.C. § 102 and/or 103, applicant' s “Amendment and Remarks” have been fully considered and are not persuasive.
Applicant argues that “Initially, Wang is not related to autonomous vehicles or remote controlling of vehicles. While Wang briefly mentions in passing that the system "may potentially be employed by self-driving/autonomous vehicle technology," it also acknowledges that further developments and improvements are necessary and that many aspects of autonomous vehicles remain under development. Moreover, even if Wang does disclose self-driving/autonomous vehicles, it does not disclose actually controlling the lateral and/or longitudinal guidance of the motor vehicle remotely, nor would one skilled in the art be able to do so based on Wang.” The Office respectfully disagrees. Firstly, Wang makes mention of autonomous vehicles considerably more than just “briefly [mentioning] in passing that the system ‘may potentially be employed by self-driving/autonomous vehicle technology”. Wang discusses the use of autonomous vehicles for the system in all of ¶39-40, 52-53, and 72. Of specific importance, Wang defines “users who are… computer systems, including but not limited to… vehicles, websites, robots, in-vehicle systems… and/or other systems” and that the invention may “contribute to the field of… automated or autonomous vehicle systems that do not require a physical driver in the vehicle” (¶39-40). Wang states that “the inventive disclosure may be used with automated vehicle systems such as self-driving cars where data can be integrated into the vehicle’s navigation system, and notifications can be sent directly to the vehicle” and “It will be appreciated that with respect to self-driving carts, data can be integrated directly into the vehicle’s navigation system, with notifications sent directly to the vehicle” (¶52-53). Wang states that “a use type may be a passenger or ‘driver’ of an autonomous vehicle” (¶72) and “Exemplary embodiments allow for direct integration of the disclosed traffic violation avoidance information system into a navigation and GPS system of an onboard computer or original equipment manufactured vehicles. In such embodiments, the disclosed architecture is integrated directly into a vehicle’s computer system” (¶167). It is clearly stated that the “user” described throughout Wang can be an autonomous vehicle and its in-vehicle navigation system. So as one example, in Wang, when the “user” receives the guidance remotely from the computer system 100 and “computer system 100 may also navigate users on different, less dangerous routes” (¶91), the computer system is remotely navigating a vehicle on different routes, which constitutes lateral and/or longitudinal guidance of the motor vehicle remotely. Without more specific language in the claims, any guidance directed towards the position, route, or speed of the vehicle constitutes lateral and/or longitudinal guidance. The current independent claim language is not controlling any specific component of the vehicle, such as steering, propulsion, or braking.
Therefore the Office's respectfully disagrees and the claim rejections of claims 1-19 under 35 U.S.C. § 102 and/or 103 remain.
With respect to the claim rejections of claims 1-19 under 35 U.S.C. § 102 and 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang (US 2018/0174446 A1).
Regarding claim 1, while Wang discloses a method for controlling a motor vehicle remotely, comprising the following steps: receiving requirement signals, which represent at least one requirement that is in force for a restricted geographic region and must be followed by motor vehicles, wherein the restricted geographic region is restricted by the at least one requirement that is in force (Wang ¶20-22, 38, 46, 56, 62-63, 65, 68-69, 78-79, 86, 97-101, 110, 112, 118-119, 122, 126, 156-159, 164, 168-172, 176, 180, 192-193, 204, 212); receiving navigation signals, which represent a route to be traveled by the motor vehicle (Wang ¶40, 45, 47, 50, 56, 65, 67, 78, 80, 91, 97-98, 102, 107, 116, 133, 156-160, 168, 175, 180, 186, 193, 198, 207, 212); based on the navigation signals, checking whether the at least one requirement is being followed by the motor vehicle, the checking including a check as to whether the route to be traveled by the motor vehicle violates the at least one requirement (Wang ¶20-22, 56, 88-92, 97-98, 116, 133, 156-160, 168, 173, 177, 180, 186-187, 193, 198, 207, 209, 212); generating remote control signals for controlling a lateral and/or longitudinal guidance of the motor vehicle remotely, based on a result of the check as to whether the at least one requirement is being followed by the motor vehicle (Wang ¶20-22, 40, 45, 50, 52-53, 56, 61, 72, 91-92, 107, 116, 133, 136-138, 159-160, 167-168, 173, 186-187, 193, 198, 209, 212); and outputting the generated remote control signals (Wang ¶40, 45, 50, 52-53, 56, 61, 72, 91-92, 107, 116, 133, 136-138, 159-160, 167-168, 173, 186-187, 193, 198, 209, 212), controlling the lateral and/or longitudinal guidance of the motor vehicle remotely, based on the result of the check as to whether the at least one requirement is being followed by the motor vehicle indicates that the motor vehicle does not follow the at least one requirement (Wang ¶20-22, 40, 45, 50, 52-53, 56, 61, 72, 91-92, 107, 116, 133, 136-138, 159-160, 167-168, 173, 186-187, 193, 198, 209, 212).
Regarding claim 2, Wang discloses wherein in response to noncompliance with the at least one requirement, the remote control signals are generated in such a manner, that in a case of remote control of the lateral and/or longitudinal guidance of the motor vehicle based on the generated remote control signals, (i) when a motor vehicle is traveling within the region, the motor vehicle leaves the region, or stops inside of a predetermined area within the region, or (ii) when a motor vehicle intends to travel into the region, the motor vehicle does not enter the region, or enters the region and stops in a predetermined area within the region (Wang ¶69, 79, 136-138, 156-160, 182, 209).
Regarding claim 3, Wang discloses wherein the remote control signals are generated based on the navigation signals (Wang ¶20-22, 40, 45, 50, 52-53, 56, 61, 72, 91-92, 107, 116, 133, 136-138, 159-160, 167-168, 173, 186-187, 193, 198, 209, 212).  
Regarding claim 4, Wang discloses wherein the requirement specifies at least one road, which is inside of the region and is closed to motor vehicles, and wherein the check as to whether the route to be traveled by the motor vehicle violates the at least one requirement, includes a check as to whether the route to be traveled at least partially includes the at least one road closed to motor vehicles, and the remote control signals are generated based on a result of the determination as to whether the route to be traveled at least partially includes the at least one road closed to motor vehicles (Wang ¶69, 79, 138, 156-160, 182, 209).  
Regarding claim 5, Wang discloses further comprising: receiving surrounding-area signals which represent a surrounding area of the motor vehicle, wherein the remote control signals are generated based on the surrounding area (Wang ¶20-22, 38, 40, 45-47, 50, 56, 62-63, 65, 67-69, 78-79, 80, 86, 91, 97-102, 107, 110, 112, 116, 118-119, 122, 126, 133, 156-160, 164, 168-172, 175-176, 180, 186, 192-193, 198, 204, 207, 212).  
Regarding claim 11, Wang discloses further comprising: receiving boundary vicinity signals, which represent a vicinity of a boundary of the geographic region; processing the boundary vicinity signals to detect an arriving motor vehicle, which intends to travel into the geographic region; wherein, in response to detection of an arriving motor vehicle, the step of checking whether the at least one requirement is being followed by the motor vehicle, is executed, and/or the step of receiving navigation signals is executed, and/or the step of receiving requirement signals is executed (Wang ¶7, 54, 56, 66-67, 69, 79, 89, 95-96, 98, 122, 125, 131, 133, 139, 155, 156-159, 164-165, 173, 179-180, 184-187, 201, 208).
Regarding claim 13, Wang discloses wherein one or more method steps, except the steps of generating and outputting the remote control signals, are executed at least partially inside the motor vehicle (Wang ¶39-40, 45, 50, 52-53, 102, 107, 175, 180, 201).  
Regarding claim 16, Wang discloses wherein the at least one requirement is motor-vehicle-specific, so that the at least one requirement only has to be followed by motor vehicles that have at least one predetermined feature, wherein it is checked if the motor vehicle has the at least one predetermined feature, and wherein the generation of the remote control signals and/or the checking based on the navigation signals is carried out based on a result of the check as to whether the motor vehicle has the at least one predetermined feature (Wang ¶14, 20-21, 41, 56, 59, 69-70, 75-76, 78, 82, 89-90, 116, 126, 145, 148, 150, 171-172, 177-178, 189-192, 194, 211).  
Regarding claim 17, Wang discloses wherein the at least one predetermined feature is, in each instance, an element selected from the following group of features: motor vehicle model, year of manufacture, type of driving engine, license plate elements including letters or numerals, order of the license plate elements, license plate (Wang ¶14, 20-21, 41, 56, 59, 69-70, 75-76, 78, 82, 89-90, 116, 126, 145, 148, 150, 171-172, 177-178, 189-192, 194, 211).
With respect to claim 18: all limitations have been examined with respect to the method in claim 1. The device in claim 18 is clearly directed towards performing the method of claim 1. Therefore claim 18 is rejected under the same rationale.
With respect to claim 19: all limitations have been examined with respect to the method in claim 1. The steps performed by a computer according to the computer program stored on the non-transitory machine-readable storage medium of claim 19 are clearly directed towards performing the method of claim 1. Therefore claim 19 is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0174446 A1) in view of Byrnes et al. (US 2022/0050455 A1).
	Regarding claim 6, Wang does not explicitly state receiving safety condition signals, which represent at least one safety condition that must be satisfied so that the motor vehicle may be controlled remotely; and checking whether the at least one safety condition is satisfied; wherein the remote control signals are generated based on a result of the check as to whether the at least one safety condition is satisfied.
Regarding claim 7, Wang does not explicitly state wherein the at least one safety condition is, in each instance, an element selected from the following groups of safety conditions: (i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure, including a communication path and/or communications components, for controlling the motor vehicle remotely; (ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals; (iii) presence of a predetermined computer protection level of a device for executing the steps of the method; (iv) presence of predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method; (v) presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method; (vi) presence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options; (vii) presence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options; (viii) presence of a plan, which includes measures for reducing faults and/or measures in response to failures of predetermined components and/or algorithms and/or communication options and/or measures for incorrect 101027785.136analyses and/or measures in response to incorrect interpretations; (ix) presence of one or more fallback scenarios; (x) presence of a predetermined function; (xi) presence of a predetermined traffic situation; (xii) presence of predetermined weather; (xiii) presence of a maximum possible time for a specific performance or execution of one step or more steps of the method; (xiv) presence of a test result, that elements or functions, which are used for executing the method, are presently functioning correctly.
Regarding claim 8, Wang does not explicitly state wherein the remote control signals are generated only when the at least one safety condition is satisfied.
Regarding claim 9, Wang does not explicitly state wherein the check as to whether the at least one safety condition is satisfied is carried out after and/or during one or more of the method steps.
Regarding claim 10, Wang does not explicitly state further comprising: after the outputting of the remote control signals, testing remote control of the motor vehicle based on the outputted remote control signals to detect a fault; wherein, in response to detection of the fault, the remote control is broken off, or emergency remote control signals for controlling the lateral and/or longitudinal guidance of the motor vehicle remotely in an emergency are generated and output.
Regarding claim 12, Wang does not explicitly state wherein it is tested if an entity made up of the motor vehicle and infrastructure involved in the method, including communication between the infrastructure and the motor vehicle, is safe, so that the motor vehicle and/or a local infrastructure and/or a global infrastructure and/or communication between the motor vehicle and the infrastructure, are tested.
Regarding claim 20, Wang does not explicitly state wherein the check as to whether the at least one safety condition is satisfied is carried out prior to one or more of the method steps.
However, Byrnes teaches receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely; and checking whether the at least one safety condition is satisfied; wherein the remote control signals are generated based on a result of the check as to whether the at least one safety condition is satisfied (Byrnes ¶4-7, 9-18, 24-28, 34-44); wherein the at least one safety condition is, in each instance, an element selected from the following groups of safety conditions: (i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure, including a communication path and/or communications components, for controlling the motor vehicle remotely; (ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals; (iii) presence of a predetermined computer protection level of a device for executing the steps of the method; (iv) presence of predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method; (v) presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method; (vi) presence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options; (vii) presence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options; (viii) presence of a plan, which includes measures for reducing faults and/or measures in response to failures of predetermined components and/or algorithms and/or communication options and/or measures for incorrect 101027785.136analyses and/or measures in response to incorrect interpretations; (ix) presence of one or more fallback scenarios; (x) presence of a predetermined function; (xi) presence of a predetermined traffic situation; (xii) presence of predetermined weather; (xiii) presence of a maximum possible time for a specific performance or execution of one step or more steps of the method; (xiv) presence of a test result, that elements or functions, which are used for executing the method, are presently functioning correctly (Byrnes ¶4-7, 10-14, 16-18, 34-44); wherein the remote control signals are generated only when the at least one safety condition is satisfied (Byrnes ¶4, 6-9, 11, 13-15, 17, 36-37, 41-42); wherein the check as to whether the at least one safety condition is satisfied is carried out after and/or during one or more predetermined ones of the method steps (Byrnes ¶4-7, 9-18, 24-28, 34-44); further comprising: after the outputting of the remote control signals, testing remote control of the motor vehicle based on the outputted remote control signals to detect a fault; wherein, in response to detection of the fault, the remote control is broken off, or emergency remote control signals for controlling the lateral and/or longitudinal guidance of the motor vehicle remotely in an emergency are generated and output (Byrnes ¶4-7, 9-10, 12-16, 18, 38-42); wherein it is tested if an entity made up of the motor vehicle and infrastructure involved in the method, including communication between the infrastructure and the motor vehicle, is safe, so that the motor vehicle and/or a local infrastructure and/or a global infrastructure and/or communication between the motor vehicle and the infrastructure, are tested (Byrnes ¶4-7, 9-18, 24-28, 34-44); wherein the check as to whether the at least one safety condition is satisfied is carried out prior to one or more of the method steps (Byrnes ¶4-7, 9-18, 24-28, 34-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system and method for providing traffic violation avoidance guidance, as described by Wang, to include checking a safety condition, wherein the condition is one of (i)-( xiv) listed above, only generating remote control signals when the safety condition is satisfied, wherein the check is carried out during or after certain steps of the method and before others, testing the remote control to detect fault, when there is fault stopping remote control or outputting emergency remote control signals, and testing whether the communication between the motor vehicle and infrastructure involved in the method is safe, as taught by Byrnes, because it creates a more robust system where the safety checks help provide for remote control signals that are delivered in a timely, reliable, and secure fashion. Additionally, testing the control signals for fault after sending them ensures the vehicle knows it will operate accurately and safely according to the remote operator’s instructions. The modifications ensure the reliability and validity of the remote control interaction (Byrnes ¶44-45).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0174446 A1) in view of Wang et al. (US 2021/0134154 A1, hereinafter Wang2).
Regarding claim 14, Wang does not explicitly state wherein one or more method steps are executed outside of the motor vehicle in a cloud infrastructure.
However, Wang2 teaches wherein one or more method steps are executed outside of the motor vehicle in a cloud infrastructure (Wang2 abstract and ¶19, 64, 64-65, 74, 80). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system and method for providing traffic violation avoidance guidance, as described by Wang, to execute one or more steps outside the motor vehicle in a cloud infrastructure, as taught by Wang2, because it improves the efficiency of data processing (Wang2 ¶74).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0174446 A1) in view of Watson et al. (US 2021/0039669 A1).
Regarding claim 15, Wang does not explicitly state wherein one or more of the method steps are documented in a blockchain.  
	However, Watson teaches wherein one or more of the method steps are documented in a blockchain (Watson ¶222). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system and method for providing traffic violation avoidance guidance, as described by Wang, to include documenting one or more steps in a blockchain, as taught by Watson, because registering information in such a way improves accountability, may be used to debug or otherwise improve road infrastructure, and is us useful for improvements in an ecosystem with many vendors and algorithm implementations (Watson ¶222).
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        July 23, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669